NO. 12-20-00033-CV

                              IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

                                                             §     APPEAL FROM THE
 IN THE MATTER OF THE ESTATE
                                                             §      COUNTY COURT AT LAW NO. 2
 OF ROBERT HUGH MCNAIR, JR.
                                                             §     HENDERSON COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3(c).
         A party who is not excused by statute or the appellate rules from paying costs must pay--
at the time an item is presented for filing--whatever fees are required by statute or Texas Supreme
Court order. TEX. R. APP. P. 5. An appellate court may enforce Rule 5 by any order that is just.
Id. After giving ten days’ notice, an appellate court may dismiss an appeal because the appellant
failed to comply with a requirement of the appellate rules, a court order, or a notice from the clerk
requiring a response or other action within a specified time. TEX. R. APP. P. 42.3(c).
         On February 3, 2020, the Clerk of this Court notified Appellant, Sue Syler McNair, that
the filing fee in this appeal is due. See TEX. R. APP. P. 5. Appellant was informed that failure to
remit the filing fee on or before February 13 would result in the Court’s taking appropriate action,
including dismissal of the case without further notice. See TEX. R. APP. P. 42.3(c). The date for
remitting the filing fee passed, and Appellant has not paid the fee or otherwise shown that she is
excused from paying the fee. 1
         Because Appellant failed, after notice, to comply with Rule 5, the appeal is dismissed. See
TEX. R. APP. P. 42.3(c).

         1
          The case information sheet provided by the Henderson County District Clerk’s Office reflects that Appellant
has not been declared indigent.


                                                         1
Opinion delivered February 19, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         FEBRUARY 19, 2020


                                         NO. 12-20-00033-CV


                            IN THE MATTER OF THE ESTATE OF
                                ROBERT HUGH MCNAIR, JR.


                            Appeal from the County Court at Law No. 2
                     of Henderson County, Texas (Tr.Ct.No. 78-2017CCL2)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed; and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.




                                                      3